192 F.2d 1020
Robert C. NORMAN, Appellant,v.SPOKANE-PORTLAND & SEATTLE RAILWAY CO., a Corporation, Appellee.
No. 12882.
United States Court of Appeals Ninth Circuit.
December 5, 1951.

Appeal from the United States District Court for the District of Oregon; James Alger Fee, Judge.
Elton Watkins, Portland, Or., for appellant.
Hugh L. Biggs, George H. Fraser, Cleveland C. Cory, Hart, Spencer, McCulloch, Rockwood & Davies, all of Portland, Or., for appellee.
Before HEALY and POPE, Circuit Judges, and LEMMON, District Judge.
PER CURIAM.


1
This is a suit against a railroad company under the Federal Employers' Liability Act, 45 U.S.C.A. § 51 et seq., by an employee of a bona fide independent contractor. The appeal is from a judgment dismissing the employee's suit. The judgment is affirmed for the reason given in the district court's opinion, D.C., 101 F.Supp. 350.